Rose, J.
Under a statute of this state petitioner demanded a judicial decree changing his name. Rev. St. 1913, secs. 5315-5318. From a dismissal of the proceeding, he has appealed to this court.
Such a petitioner is required, among other things, to-state “the cause for which the change of petitioner’s ñaméis sought.” There is no statutory duty resting on the district court to make the order demanded, except “upon being duly satisfied, by proof in open court, of the truth of the allegations set forth in the petition, and that there exists proper and reasonable cause for changing the name-of the petitioner.” Proof of proper and reasonable cause sufficient to satisfy the district court is a condition of the-statutory relief. At common law a man may change his-name any time, but in this state, if he -desires a judicial, record thereof, he must adduce evidence to satisfy the-court that there is sufficient and reasonable cause for t-he-change. In exercising the power to change names, the district court is not subject to the wliims of every petitioner. According to his own statements, petitioner was baptized in a Congregational church at Antioch, Syria, by the name of Isaiah Taminosian; was admitted into the religion of Islam under the name of Mohammed Nadir, which he now desires to resume, his name having by the decree of an. *515Egyptian court been changed thereto from Yusuf; was banished from Constantinople, escaped from banishment, and traveled under assumed names; was a “Howling Dervish” in the Barnum & Bailey circus; was baptized in the Catholic church at Carlstadt, New Jersey, by the name of John Isaiah Taminosian; was a Yolunteer of America in Chicago, as “Captain Tommy, the Turk;” and was rebaptized in the Christian church at Sterling, Illinois, under the name of John I.. Taminosian. Petitioner has a wife, two daughters and one son. ■ The wife protests against the change of her husband’s name. She and her children are citizens of this state. As such they are entitled to the. protection of the laws, and the customs governing society.. By their present names they have acquired a standing in the family, in the schools and in the community. Proper domestic relations are concerns of the state, and the district court is an arm of sovereignty. In that tribunal the rights of the mother and the children should be protected when known, though they are not parties to the proceeding. Injuries to the feelings and sensibilities of innocent, women and children may result in greater suffering and. damage than the fraudulent invasion of property rights. Under the statute requiring sufficient and reasonable ■ cause for a change of name, a decree is not a matter of right, but of judicial discretion. Sufficient and reasonable cause for changing the name of petitioner has not; been shown. The judgment of the district court is
Affirmed.-